61 N.Y.2d 886 (1984)
The People of the State of New York, Appellant,
v.
Nelson Warren, Also Known as Jerry Kitt, Respondent.
Court of Appeals of the State of New York.
Decided February 28, 1984.
John J. Santucci, District Attorney (Dean E. Manis of counsel), for appellant.
J. Mitchell Rosenberg for respondent.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), appeal dismissed. Although the order of the Appellate Division recites that its reversal was "on the law", a review of the opinion rendered by that court reveals that its disposition was predicated, at least in part, on factual determinations that the bank security chief who questioned defendant was acting under the direction of or in cooperation with the police and that defendant had not impliedly waived his right to remain silent. Inasmuch as the determination was not "on the law alone or upon the law and such facts which, but for the determination of law, would not have led to reversal" (CPL 450.90, subd 2, par [a]), this appeal does not lie.